Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the claims filed 7/24/2020. Applicant is advised that the Notice of Allowance mailed 8/26/2020 is vacated, and the application has been withdrawn from issue to permit reopening of prosecution.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Erin Regel Bobay at 919 854-1400 on 3/18/2021.

Claim 1 is rewritten as follows:
	1.	A method of treating diseases and/or conditions of the pulmonary system and/or airways caused by a loss of ciliogenesis, said method comprising administering to a subject in need thereof a therapeutically effective amount of a compound comprising an antisense oligonucleotide or an RNAi type inhibitor that reduces, inhibits and/or ablates the expression, function and/or activity of the R2R1 gene, thereby treating the diseases and/or conditions of the pulmonary system and/or airways caused by a loss of ciliogenesis.


Claim 3 is cancelled.  

Claim 5 is cancelled.

Claim 6 is cancelled.

Claim 7 is rewritten as follows:
	7.	The method of claim 1, wherein the compound is an antisense oligonucleotide. 


Claim 8 is rewritten as follows:
	8.	The method of claim 1, wherein the compound comprises a sequence of SEQ ID NO: 1, 2, 3 or 4 or a fragment thereof.


Claim 9 is cancelled.  

 
Claim 10 is rewritten as follows:
	10.	The method of claim 1, wherein the compound is an antisense oligonucleotide which reduces the expression of the R2R1 gene.


Claim 11 is cancelled.

Claim 13 is cancelled.

Claim 14 is rewritten as follows:
	14.	The method of claim 1, wherein the disease and/or condition is chronic obstructive pulmonary disorder (COPD).


Claims 22-25 are cancelled.



3. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method of treating a disease of the pulmonary system or airways caused by a loss of ciliogenesis comprising a composition comprising an interfering nucleic acid inhibitor of the R2R1 gene. 
Specifically, Aerssens et al. (WO 2012/127289, filed 2/2/2012, published 9/27/2012, see IDS filed 10/09/2018) teaches of the regenerative gene for respiratory cells 1 (R2R1), which is also known as FAM25C, and its expression in pulmonary cells and required for late branching morphogenesis of pulmonary epithelium (Summary of the Invention). However, although Aerssen teaches R2R1 plays a role in the differentiation of airway cells (p. 22, 3rd para., p. 42, last para), they are silent with respect to treating a pulmonary ciliopathy with an interfering nucleic acid that inhibits R2R1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
4. 	Applicant has filed Information Disclosure Statements on 7/24/2020 that have been considered. 


Withdrawn Objection to Drawings
5.	The prior objection Figures 6 and 7 of the Specification is withdrawn in light of the high resolution Figures 6 and 7 submitted on 7/24/2020 are accepted by the Examiner and conform to standards as readable and reproducible for publication purposes as set forth in MPEP § 507 (see also 37 CFR 1.84(b)).  

Withdrawn Objection to Specification
6. 	The prior objection to the disclosure because it contains an embedded hyperlinks and/or other form of browser-executable code is withdrawn in light of the amended specification filed 7/24/2020.


Conclusion
7. 	Claims 1, 4, 7-8, 10, and 14 are allowed. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633